Justice Lake
dissenting.
I dissent for the reasons stated by me in my dissenting opinion in In re Crutchfield, 289 N.C. 597, 605, 223 S.E. 2d 822 (1976). This dissent is in no way intended as a condonation of any of the alleged conduct in office of the respondent or is it intended to imply that such conduct, if it occurred, is not prejudicial to the administration of justice or that it does not bring the judicial office into disrepute. My dissent is based solely upon what I consider the obvious unconstitutionality of the statute pursuant to which the Judicial Standards Commission operates and from which the jurisdiction of this Court in this proceeding is purportedly derived.